      Case 1:03-cv-00050-JRH Document 1470 Filed 04/12/21 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION




WHITESELL CORPORATION,                        *
                                              *


             Plaintiff,                       *
                                              *


      V.                                      *        CV 103-050
                                              *


ELECTROLUX HOME PRODUCTS, INC.,               *
HUSQVARNA, A.B., and HUSQVARNA                *
OUTDOOR PRODUCTS, INC.,                       *
                                              *


             Defendants.




                                        ORDER




      On March 4, 2021, Plaintiff Whitesell Corporation filed a

"Notice of Intent to Dispose of Brunner Parts," which are the

subject    matter    of   some     of   the   remaining    claims   in   the   case.

Plaintiff    did not contact or consult defense              counsel about this


notice prior to filing.              The subsequent briefs of the parties

reveal that had Whitesell done so, the parties may have been able

to   agree   to   the     nature    and   scope   of    disposal    without    court

involvement.      Consequently, the Court will leave the parties to

work it out, and unless or until a motion is filed, no further

Order will issue on the matter.               Additionally, no motion shall be

filed without certification that the movant has in good faith

conferred or attempted to confer with the other parties in an
    Case 1:03-cv-00050-JRH Document 1470 Filed 04/12/21 Page 2 of 2



effort to resolve the dispute.       This Order is in no way to be

considered acquiescence in any party's position in the related

filings.

     ORDER ENTERED at Augusta, Georgia, this                   of April,

2021.




                                       J. RAN-D^ HALD^ CHIEF JUDGE
                                       UNITED /states DISTRICT COURT
                                       JOUT-HERN DISTRICT OF GEORGIA
